
	

113 HR 1024 IH: Medication Therapy Management Empowerment Act of 2013
U.S. House of Representatives
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1024
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2013
			Mrs. McMorris Rodgers
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide part D eligible individuals with single chronic diseases access to
		  services under medication therapy management programs under the Medicare part D
		  prescription drug program.
	
	
		1.Short titleThis Act may be cited as the
			 Medication Therapy Management
			 Empowerment Act of 2013.
		2.Access to
			 services under medication therapy management programs for Medicare part D
			 eligible individuals with single chronic diseasesSection 1860D–4(c)(2)(A) of the Social
			 Security Act (42 U.S.C. 1395w–104(c)(2)(A)) is amended—
			(1)in clause (ii), by striking subclause (I)
			 and inserting the following:
				
					(I)have—
						(aa)multiple chronic diseases (such as
				diabetes, asthma, hypertension, hyperlipidemia, and congestive heart failure);
				or
						(bb)subject to clause (iii), any single chronic
				disease, including diabetes, hypertension, heart failure, dyslipidemia,
				respiratory disease (such as asthma, chronic obstructive pulmonary disease or
				chronic lung disorder), bone disease-arthritis (such as osteoporosis or
				osteoarthritis), rheumatoid arthritis, or mental health disorder (such as
				depression, schizophrenia, or bipolar
				disorder).
						;
				and
			(2)by adding at the
			 end the following:
				
					(iii)Determinations
				relating to program costs for including individuals with single chronic
				diseases
						(I)Initial
				determinationsWith regard to
				any single chronic disease, clause (ii)(I)(bb) shall only be applied if the
				Chief Actuary for the Centers for Medicare & Medicaid Services determines
				that the application of such clause with regard to such disease is not
				projected to increase overall costs to the Medicare program under this title
				over the five year period beginning on the date of determination.
						(II)Review of
				determinationsIn the case
				that clause (ii)(I)(bb) is applied with respect to a single chronic disease
				pursuant to a determination under subclause (I), not later than five years
				after such date of determination, the Chief Actuary for the Centers for
				Medicare & Medicaid Services shall review the effect of the application of
				such clause with respect to such disease on the actual cost of the Medicare
				program under this title during such five years. Based on such review, if the
				Chief Actuary is unable to determine that, with regard to such single chronic
				disease, the application of such clause did not increase costs to the Federal
				government under the Medicare program under this title over such period, then
				the Secretary shall review the findings of the Chief Actuary and determine
				whether such clause shall continue to be applied with regard to such single
				chronic disease. In conducting such review and making such determination, the
				Secretary shall consider the extent to which the application of such clause
				with regard to such single chronic disease effects the health outcomes of part
				D eligible individuals and any savings and costs to the Federal government
				under the Medicare program under this
				title.
						.
			
